Gordon Sinykin: Mr. Chief Justice, may it please the Court. The argument on behalf of the appellee will be divided between myself and the Attorney General of Wisconsin. And I will try to deal with the questions of jurisdiction and First Amendment freedoms and my associate will discuss the proposition that integration of the Bar is a reasonable form and means of regulating the profession. With respect to the jurisdictional question of whether an appeal lies in this case under subsection 2 of Section 1257, there is no doubt that the word statute of any state mean legislative action of some kind whether it is direct action by the legislature or -- or by delegated authority to a Commissioner of board or a municipality in the form of municipal ordinances. Likewise, there is no doubt that the integration orders here in question, orders promulgated by the Wisconsin Supreme Court constitute judicial action. The only question then, the only possible issue is whether such judicial action can be equated to legislative action under the word statute of any State as it appears in the appeal statute. And we think clearly not because of the traditional distinction between legislative and judicial functions of the Government which would be obliterated if judicial action was said to be the same for the purposes of the appeal statute as legislative action. As far as appellant's argument is concerned that if the orders have the effect of law, that is true of all judicial acts. Orders and judgments of courts have the effect and force of law as in the case of enactments of a legislature that no one would contend that thereby, they are state statutes under subsection 2 of 1257. If Congress had intended the words statute of any state to apply to judicial action, it certainly as Mr. -- as it has been said by Mr. Justice Brandeis in a dissenting opinion, it could've made its intent and meaning clearer in the wording of the statute.
Tom C. Clark: (Inaudible)
Gordon Sinykin: They -- yes, sir. They were expressed in a dissenting opinion with respect to a different type of action.
Tom C. Clark: (Inaudible)
Gordon Sinykin: Yes, sir.
Earl Warren: (Inaudible)
Gordon Sinykin: No, sir. Only that they do not come within the provisions for review under the subsection 2 by appeal. They should come in under certiorari.
Earl Warren: So the matter could be here anyway?
Gordon Sinykin: Yes, sir. And that we have pointed out in our briefs.
Earl Warren: Yes, yes.
Gordon Sinykin: Now --
Tom C. Clark: Do you have (Inaudible)
Leon E. Isaksen: Yes, sir. Mr. Justice Clark, we do have a State statute in Wisconsin 256.31, which was enacted in 1943 and which created the State Bar of Wisconsin. And --
Tom C. Clark: (Inaudible)
Gordon Sinykin: And the statute directed the Supreme Court to implement it by proper rules, but the Supreme Court of Wisconsin in the first, what I call four integration cases, said that that statute was not binding upon it that integration of the bar was a judicial function and not a legislative function. And that this statute merely declared the -- was a declaration by the legislature that it would serve the public interest to have an integrated bar. And the Court thereupon in this first integration case which we have cited several times in our brief declined to integrate the Bar. Its reason at that time was that there were so many lawyers in the military service that it thought that this matter ought to be deferred.
Felix Frankfurter: But that (Inaudible)
Gordon Sinykin: Well, it sounds like --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Yes, Mr. -- Mr. Justice Frankfurter.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Correct, sir. That is precisely what they said in more attack for language.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: They traced --
Felix Frankfurter: So that then (Inaudible) to some legislative Government whether a non (Inaudible) of the State or as both specifically come to what of an agency (Inaudible), but if you would say that that Government the legislature couldn't pass that (Inaudible)
Gordon Sinykin: Well, that should we -- that should we to try to point out in our --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Yes sir and we have stated that in our brief in -- in discussing this very jurisdictional question.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: That's --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Well, that -- that is our argument Your Honor. That this is judicial action and not legislative action because of the very fact that we have had a statute passed here by the Wisconsin legislature creating the State Bar and our Supreme Court said, “No” in a lengthy scholarly opinion reviewing the authority of the Court with respect to the profession and saying, this is our responsibility and not your responsibility.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: That is correct, sir. The alleged statute is merely the Supreme Court said in delicate language, “We appreciate the -- the legislative enactment because it tells us that the legislature of the State of Wisconsin thinks it will serve the public interest.”
Felix Frankfurter: (Inaudible)
Gordon Sinykin: That's correct, sir. That opinion is in 244 Wisconsin 8 and the same doctrine is referred to in the subsequent integration cases in Wisconsin.
Hugo L. Black: But the opinion of that case (Inaudible)
Leon E. Isaksen: This Court? Yes, sir. In that connection Your Honor, in 1946, and all this impetus, all this effort to create the State Bar, it's interesting to note, came from the leaders of the voluntary bar association for the obvious reason that they were having trouble and they were ineffectual and unable to do and accomplish the aims and goals they had set forth before them. In 1946, they came to the Court again and asked that the Bar be integration -- be integrated. They came at that time with some form of petition signed by a lot of lawyers. The Court indicated it wasn't interested in what the lawyers felt about integration and it decided not to integrate the Bar. Then, in 1956, these Bar leaders again petitioned the Court to integrate it. This time, the Court said, "Well, it's been tried in a number of States. We'll try it in Wisconsin for a test period of two years." At the end of that two-year period, the Wisconsin Court reviewed the situation in a very fine opinion in 5 Wisconsin. 2d 618, the Wisconsin Court pointed out that all of the objections that had been raised by integration had not materialized. None of them had materialized. It pointed out that under the two-year experiment with integration it had been demonstrated that the integrated bar had increased its services to the profession and had increased its contributions to the administration of justice. It went on to point out the close relationship in the judicial process between the lawyer and the Courts, but the Courts depend upon the lawyers and their scholarship and their aid in assistance in the functioning of the judicial process in that, it is not undemocratic to require those who are privileged to practice law and are entrusted with the duty to secure or protect the property, rights, and liberties of others to become bound together in a united effort to increase their own capabilities to maintain the high-standards of the group and to increase the effectiveness of their service to the public. The integrated bar said it has been defined as a process by which every member of the Bar is given an opportunity to do his share in carrying out the public service of the Bar and oblige to bear his portion of the responsibility. And it added, most objections have centered round the obligation to bear a portion of the responsibility, but in the nature of things, every privilege has a correlative obligation. Now, the counsel for the appellant here has stated that in the opinion of the court below that the Court justified or grounded the need for integration on the basis of the public be entitled to the views of the lawyers and legislative matters. Now, I think that that gives undue emphasis to the State and the Court, but the Court merely said in that case was that appellant's argument as to unconstitutionality is grounded upon the proposition that the State Bar expresses opinions on legislative matters. And then it went on to say that this was a -- this serve the public purpose, that this was in the public interest and that the public was entitled to know it how these experts what their opinions were on legislative matters within a narrow restricted field.
Earl Warren: May I ask you, next to the argument that you made, you probably going to jurisdictional argument, what issues (Inaudible)
Gordon Sinykin: Sir, I think that this case presents with respect to the integrated bar really only the issue decided in Hanson with respect to labor organizations namely the question whether lawyers can be compelled to belong and pay dues to the State Bar in the exercise of the State's power to regulate the Bar. Appellant has made it clear here and it certainly clear from his complaint and from the record that his objection as to the general proposition of having to belong to the Bar. His second objection is to the Bar rendering any legislative services, giving any legislative opinions regardless of whether he agrees or disagrees. In fact, in his complaint, he doesn't allege any disagreement except in one instance. He says that the State Bar opposed some legislation which he favored but he doesn't say what it is, but going through the few bills up to the time of the complaint, and going through the few bills in which the State Bar took the position in the period of a two and a half years of its existence there were about 13 or 14 bills on which the State Bar took a position. The only bill which he had opposed that I can see during that time is the bill to repeal the Integrated Bar Act and the position that we took on that was merely to write a letter to the Assembly Judiciary Committee which I wrote merely stating that under the decisions of the Wisconsin Supreme Court, the responsibility for continuing or discontinuing integration was with it as a matter of law and not with the legislature and that its repeal would be ineffective for the purpose of disintegrating the State Bar.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Yes, sir.
Felix Frankfurter: But in (Inaudible) any difference -- if this appeal (Inaudible)
Gordon Sinykin: I don't think so, Your Honor. So, we have these general contentions. He hasn't shown how he has been hurt or injured. His contention is, even if I agree with every view expressed by the State Bar, as a constitutional matter, you can express views. Now first, as to his contention, that his freedom of association is violated by being required to be a member of the integrated bar. As to that, his objection is the same as in Hanson bear membership is a ground for his objection. As he stated here, he admits the power of the State to require a license fee of lawyers for regulatory purposes. So, his objection is not to the annual dues. His objection runs to being compelled to belong to an organization of lawyers. But he was required to belong to the bar before integration when he of his own free will decided to become a lawyer and qualify himself to become a lawyer, he had to be admitted to the Bar, he had to become a member of that Bar and in order to practice law, he had to remain a member in good standing. And as such a member, he accepted all the conditions and burdens and restraints which go at the pre -- prerogatives.
Earl Warren: So to speak, he have the lawyers or pay for it.
Gordon Sinykin: He didn't have to pay for it Your Honor but he certainly could as a matter of constitutional principle be compelled to pay a license fee for regulation.
Speaker: He didn't object to that (Inaudible)
Gordon Sinykin: He didn't object to that. But, with respect to association, he isn't compelled now to associate with anybody anymore than before integration. He doesn't have to attend a single one of the meetings of the Bar. If he wants to forego the benefits of those meetings, he is a free citizen to forego then. He doesn't have to associate with anybody. He doesn't have to vote in any elections we have under the State Bar rules, a democratic self governing form of organization with the right which includes every single lawyer in the State and there is no distinction as to class or creed, religion or race. It represents everybody and everybody is given an opportunity to vote. Everybody is given an opportunity to make his voice heard in the self-government of this organization, but he was compelled before integration to submit the certain restraints. As a lawyer, he does not have the full freedom of any other citizen. He is subject to the control and the discipline and the supervision of the Court because he is a part of that primary function of Government, the administration of justice. He, the lawyer is the moving and advising officer of the Court and as such, he is always subject to the discipline and the regulation of the Court. What integration did was simply to take this body of court officers, called the Bar, and give it a constitution in the form of rules and bylaws under which the profession could operate with the form of self-government. All was subject to the continuing supervision of the Court and the Court has said in these integration cases, they said in this case the court below and in 5 Wisconsin, “We stand here ready to take any remedial action if the integrated bar should abuse its powers or step beyond the lines we had delineated or otherwise, do anything which is not in keeping with the public purposes which the integrated bar is suppose to serve.” But the Supreme --
Earl Warren: (Inaudible) with respect of controlling what they say and do and that then the limits of that charter that he spoke of as I understood the counsel to the Supreme Court made in the charter stating what the -- the jurisdiction was. Now, if they stay within that jurisdiction, he's representing the opinions of the public, matters of the quasi political let us say, the Supreme Court deserve the right to strike that down and say you cannot do this or -- or do they have other autonomy that they can do what they want within that charter?
Gordon Sinykin: Your Honor, they are autonomous and the Supreme Court has pointed out in 5 Wisconsin. that we will not be a censor of the Bar as long as they stay within the limits that we have marked out in these rules and bylaws. We believe in an independent Bar and we want to foster this idea of independence, but the integrated bar is for -- is to serve public purposes -- public interest.
Earl Warren: And the majority determines what the public interest is?
Gordon Sinykin: And the majority determines questions of self-government within --
Earl Warren: Not necessarily self-government, the question is what is the difference when you get to things that are fairly involved or some essential -- let's say the law of corporation which points out (Inaudible) changes in the law of corporation. You don't consider that a matter of organization.
Gordon Sinykin: No, sir. We don't.
Earl Warren: (Inaudible) they're doing something of that (Inaudible)
Gordon Sinykin: The Board of Governors of the Executive Committee is given a discretion and judgment to decide what view to take on such matters, but when it comes to the question of corporations, the question would be whether it is within the narrow confines of what the Court has said we can't take positions of. The Court has limited us strictly to administration of justice, the Court reforms, practice and procedure.
Earl Warren: I wish your counsel said that they haven't (Inaudible) in the lower court.
Gordon Sinykin: They -- these sections -- the sections you see that in the Bar as you undoubtedly know, there are number of committees and a number of sections. There is a section that deals with corporate law. They study corporate law. There is a section on taxation. They study questions of taxation.
Earl Warren: Insurance and negligence --
Gordon Sinykin: Insurance and negligence and family law labor relations and so forth, but that studying these things having forums, having discussions on the problems and on the meanings of the laws and the decisions as they come down, there's quite a different matter from taking a position on the legislative measure.
Earl Warren: Well, do they not take position of any of those matters?
Gordon Sinykin: They do not take positions on any of those matters except and unless they relate to the administration of justice, practice and procedure.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Yes, sir. The Court in this case said we couldn't do that. The Court said that we have to stay within these limits and that -- in that respect, we are different from the American Bar Association or the Bar Association you just mentioned.
Felix Frankfurter: But these things -- does that mean workings of the Court?
Gordon Sinykin: The workings of the Court. They are just --
Felix Frankfurter: It's something you should have before? What's the matter for?
Gordon Sinykin: Well, I'm not sure that I could --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: I think we have been unduly limited.
Hugo L. Black: I thought you said you just -- you just preserved the independence of the Bar?
Gordon Sinykin: But, they have preserved the independence on the Bar but on legislative matters, they have limited the Bar to these narrow fields apparently with the thought of keeping us out of the political sphere.
Felix Frankfurter: Not with the (Inaudible)
Gordon Sinykin: Yes, sir. I think they can.
Felix Frankfurter: What's that (Inaudible)
Gordon Sinykin: I would think that that would come under administration of justice.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: I would say so, sir.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: I would say that wasn't.
Felix Frankfurter: And (Inaudible)
Gordon Sinykin: Yes, sir.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Well, Your Honor, up to now in four years of integration, we have taken positions on I think 19 or 20 measures, so that there hasn't been any problem.
Felix Frankfurter: (Inaudible) people?
Gordon Sinykin: Well -- where -- where a young growing integrated bar.
Earl Warren: Was it in a short time to have these policies and all of that?
Gordon Sinykin: Well, I think that we should be permitted Your Honor to go further than the narrow limits that the Court has laid out for us, but we should stay out of matters which are political.
Hugo L. Black: It sounds to me if I may say so that your -- the way you fix the Bar, it sounds very much like the old NRA where the Congress gave businessmen not lawyers, businessmen without a need fixed the side of the policy has on it and then that it was submitted to whatever governmental agency was there, they might approve it or might not. You submit yours to the Court and that is the difference between a delegation of power in the NRA and delegation of power here --
Gordon Sinykin: We do not submit our legislative proposals to the Court. The Board of Governors --
Hugo L. Black: Well, the question I was getting at was this. It seems to be that in both of these cases, other groups like this, the question ultimately gets down to whether the Government has the power to divide citizens into groups or segments according to, we'll say vocations or professions or what not, somehow and provide that all of them have pay funds to run their association and that it can propagandize for the views if the majority approved. Is that an unfair statement of it?
Gordon Sinykin: Well, I don't think that in the case of the legislative measures of --
Hugo L. Black: Maybe right. I'm not familiar -- I don't see --
Gordon Sinykin: I don't think it's propaganda, but I do think that the idea of giving a group that is subject to regulation and that has particularly heavy public duties, the opportunity for self-government is a good one.
Hugo L. Black: We have self-government -- we have self-government in this country because we have a Government, but can Congress delegate a legislative body that -- I -- I have a hard time speaking of it as self-government is a kind that the country had, say to divide groups and let the Government require them to pay money into that and they make laws which of a propagate ideas which are binding on the minority. I understand that for the Government, but I don't quite understand that the --
Gordon Sinykin: Your Honor, if it's correct for the Government then you have it happening all the time, in all different levels of government, taking positions on legislative matter and even lobbying and I can say to all kinds of even the judicial conference of the United States makes legislative recommendations. Now --
Potter Stewart: The basic difference -- excuse me.
Earl Warren: (Inaudible)
Gordon Sinykin: The integrated bar is a governmental agency too.
Earl Warren: Is that -- do that, no one is compelled to the (Inaudible)
Gordon Sinykin: But, public funds are being used to support this effort.
Earl Warren: Well, I don't -- I don't think the counsel objected to the regulation that (Inaudible) do you think -- do you think was that a reason for (Inaudible) medical profession held belong in the organization and pay dues and what the power of the majority (Inaudible)
Gordon Sinykin: I agree that -- I think that that would be constitutional and valid in the case --
Earl Warren: Do you think that that inducts preference?
Gordon Sinykin: I'm not so sure about that.
Earl Warren: Why not?
Gordon Sinykin: Because I think that -- I think that it maybe constitutional in the case of commerce but I have a little more difficulty because the medical profession has a much greater public service -- public interest served.
Earl Warren: Why didn't you say that?
Gordon Sinykin: Health, life and death --
Hugo L. Black: Do you have a plumbing lady?
Gordon Sinykin: [Attempt to Laughter] Yes, I have.
Earl Warren: Is plumbing then to a part of public health and safety?
Gordon Sinykin: It might be that -- that the plumbers too could be regulated in that fashion.
Felix Frankfurter: How can you -- how can you draw a way by which (Inaudible)
Hugo L. Black: We held in that case that it didn't violate the equal protection law, that was the --
Felix Frankfurter: (Inaudible)
Hugo L. Black: At least that's -- at least that's what I thought when I wrote the opinion?
Felix Frankfurter: (Inaudible)
Earl Warren: (Inaudible) that question after, I don't have the full authority to say the State Bar for many years to take part with the simple statement (Inaudible). What I'm trying to do in my mind (Inaudible) between this case and the basis of this proceeding and finding that there's a little difference in my mind at the present time and which I believe that some of these activities that we're talking about in the two cases are very much alike. And I have to put a little help to see if there -- if there is any differentiation between -- insofar as the First Amendment is concerned, insofar as the right of association and not to association is concerned. If there is any differentiation, I'd like to know. That -- that's the reason why I ask you these questions (Inaudible)
Gordon Sinykin: Well, Your Honor, I don't think there is any differentiation between Hanson in this case on the proposition of freedom of association. I think the principle established in Hanson as far as freedom of association is concerned applies to this case too although of course the Bar is different than a labor union.
Earl Warren: If the constitutionally there?
Gordon Sinykin: Well, although -- I mean, in make up, but I think the constitutional principle applies that if you can compel persons to belong to a labor union in the interest of the legitimate governmental objective of maintaining industrial peace along the arteries of commerce, you certainly should be able to compel lawyers to belong to a Bar organization in the interest of improving the profession in regulating a profession and improving and promoting the administration of justice.
Earl Warren: But I -- I would agree on the same principles say we're, if they both were engaged in the same types of activities (Inaudible) personal facts of constitutionality is the same in both instances?
Gordon Sinykin: Yes, sir, but I do think there is a difference here between our case and the case of Street in that we do not support any political or judicial candidates, we do not engage in any ideological, political partisan activity of any kind.
Earl Warren: Well, in that case, he may object to all the legislative factors as being beyond the scope because it abridged the right of the plaintiffs in that case to -- to associate and to speak. And that in a sense, we say it's the same taken under the number of judgments in the county. That's rather a political thing that amounts to and quite and also the question of how much judges should be paid is more or less a political thing and I would think just as much as a minimum wage law, but in that case, they contended that the fact should then go beyond the -- the right to impose on the proponents.
Gordon Sinykin: Well, when you deal with subjects that are in these loaded fields which the Court has marked out in this case, Your Honor, there maybe some political aspects to them or to some of them, but in the main, they are technical, noncontroversial items of legislation in which the lawyer certainly ought to take a part. I think the Bar has been --
Hugo L. Black: He should be compelled to take a part, shouldn't he?
Gordon Sinykin: Well, they're not compelled to take a part. They're --
Hugo L. Black: Well then, you said you know they should take a part.
Gordon Sinykin: Yes.
Hugo L. Black: You are talking about association, and you haven't yet discussed the question of the collection of money, getting money for the purpose of using it to take part in view of what is the political activity.
Gordon Sinykin: I don't think they --
Hugo L. Black: They knew the passage of legislature.
Gordon Sinykin: I don't think they are political activities. And in --
Hugo L. Black: Well, they are activities in connection of the statute of the legislation on which people differ, on which they frequently have some of the biggest fights they ever had. How many judges do you have? What are you going to pay them?
Gordon Sinykin: But other public agencies are taking --
Hugo L. Black: I mean, do they have a referendums or --
Gordon Sinykin: Other public agencies are taking positions on legislation all the time.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: That's correct Your Honor.
Felix Frankfurter: Now, suppose (Inaudible)
Gordon Sinykin: I would say that that was within the sphere of the administration of justice.
Felix Frankfurter: Do you think that it can all (Inaudible)?
Gordon Sinykin: Yes, sir. I can think of a lot more political --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: It -- it certainly has political --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Yes, I do.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Yes, I do, sir.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Yes, I do. But --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Well, I am not so -- this term political means many things and we don't seem to be concerned -- we don't seem to be concern with all of the departments of Government who --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: My time is up and my associate will now take over.
Earl Warren: You have to answer an important question that Justice Frankfurter has asked of the counsel. (Inaudible)
Gordon Sinykin: The State Bar, Your Honor, furnishes an annual report to the Supreme Court, a financial report.
Earl Warren: Just a financial report?
Gordon Sinykin: Just a financial report and I might say that there is continuing supervision here in that officers of the State Bar meet with the Court from time to time to go over their affairs, so it isn't a thing that isn't a case of there being just out here and left alone to without any guidance.
Earl Warren: No. no, it wasn't for that purpose. The important purpose is that to ascertain just what the appellees State Bar covered in governing apparently to the Court show what the activities of the State Bar (Inaudible)
Gordon Sinykin: I don't have such a report. We might be able to find something that would be in the nature of such -- which should give such information.
Earl Warren: You don't quite (Inaudible)
Gordon Sinykin: No, sir. We don't. We did make a report to the Wisconsin Supreme Court in 1958 when the integration was considered as to whether it shall be continued.
Felix Frankfurter: (Inaudible)
Gordon Sinykin: Well, we sent out --
Felix Frankfurter: (Inaudible)
Gordon Sinykin: No, sir. We have not sent out any particular questions. The only ballot we sent out is written out of ballot it's a -- what it is in the sense a questionnaire each year when the dues statements are sent out a -- statement is sent out asking the members of the Bar to suggest any changes in the rule of bylaws and activities or any improvements that could be made. That's the only sort of thing to do. I would like to comment on one more thing that was --
Earl Warren: Before you get to that (Inaudible)
Gordon Sinykin: Yes, sir. We will do that. On this question of discipline, a statement was made here by counsel that our disciplinary procedure is the same under the integrated bar as it was under the voluntary bar and I just beg to differ with them that we have an entirely different procedure under the full voluntary bar. We really didn't have any grievance procedure. We had a little grievance committee and that it would pass the complaints on to the local bar associations and more serious ones would go up to the State Board of Bar commissioners. Now, we have a very extensive set up whereby the State is divided into nine districts and there are grievance committees of at least five lawyers in each district where a regular procedure that they follow for handling these things and for investigating them and for holding hearings and for passing on their recommendations. They also have the right to investigate misconduct -- judicial misconduct I noticed in the rules. They also have the function and duty of investigating the reinstatement of disbarred or suspended lawyers who are petitioning for reinstatement and make recommendations to the Board of Bar Governors and to the Supreme Court with respect to those things. And I think that the report will show that within the last year and quarter or so, last two years I think it is, they handled around 232 grievance complaints as against 17 that were handled in the year before integration and eight that were handled in the second year before integration. I just want to point out that this had been due to the fact that when you got price and much money, you can do a lot of things you can employ personnel. They have a paid investigator who is full time working on investigation of grievances, the unauthorized practice of the law and assisting the professional ethics committee in interpreting its rules.
Hugo L. Black: I hadn't understood. Maybe I -- I'm interested as to prove is the attack based with any extent on the facts the Bar I think decided disciplinary (Inaudible). I can see where it could be charged. Was it good enough that violated some of the constitution? But I haven't understood that would --
Gordon Sinykin: No, that is not involved, sir. Because the Supreme Courts still retains the power on due hearing and notice to decide disbarment and suspension cases.
Earl Warren: (Inaudible)
Gordon Sinykin: Up to now, it doesn't. No sir. It hasn't entered in that field.
Earl Warren: Attorney General Reynolds.
John W. Reynolds: Mr. Chief Justice and members of the Court. In the next few moments, I would like to address myself to the issue of the -- whether or not the regulations of the Court to the integrated bar and in the State of Wisconsin violates the Fourteenth Amendment. We believe that the regulation is reasonable. The points I would like to discuss at the authority of the Court and briefly, I don't know if we have that in throughout the history of the -- this integrated bar in Wisconsin and the record. The integration of the State Bar of the State of Wisconsin we believe is a reasonable method of regulating the practice of the law. I think that it is quite clear from the pronouncements of this Court and on the history of jurisprudence that the Courts have an obligation to control the practice of law. In England, they did it through the courts, didn't do it but the ends of Court did it, and this Court in several cases has been pointed out such as in the Thread case by Justice Frankfurter, the Court's control over a lawyer's professional life derives from his relation to the responsibilities of the Court. In our briefs, we have cited several other authorities for this. This has been recognized in the State of Wisconsin in our four integration cases where the Supreme Court of our State has indicated that they have a -- they have a responsibility to the practice of law. The -- in addition to that, our state legislature passed the law Section 256.30 which stated as a misdemeanor can practice law without a license and furthermore that you could be held in contempt of Court can practice law without a license which infer -- which indicates the legislature recognized the inherent power of the Court to control the practice of law.
Earl Warren: That law is enforced at present time.
John W. Reynolds: That law is enforced at present time. I think that of course it's not only based on historical precedent but it's based upon practical necessity. It starts out with the practice of law when you are admitted to the Bar, and you are given a monopoly over a certain field of activity and this monopoly, like all monopolies, I believe, have to regulated or at least to this public has to be protected from the abuse of the people who control the monopoly. The Court in Wisconsin felt that it was very important that the Bar association, or the lawyers of the State be conscious of their responsibility to the Court in the administration of justice and to society. In other words, that we rise above mediocrity and the history of the integrated bar in Wisconsin I think indicates that this is a reasonable approach and it has not been something that's rash. Now I'd like to just quickly go through the history. In 1935, the State Legislature of the State of Wisconsin passed a law authorizing the Court to establish the integrated bar. This law was vetoed by the acting governor at the time. In 1943, the state legislature, that is the people of Wisconsin through their legislature, passed another law and directing the Court to integrate the Bar. And to the end, and I quote from the statute “that such association shall promote the public interest by maintaining high standards of conduct in the legal profession and by aiding in the efficient administration of justice”. In other words, the people of the State of Wisconsin were literally crying out to their Court, "Why don't you supervise these lawyers?" And the leading members of the Bar also cried out to the Court for that and their cries fell fortunately on deaf ears. In 1946, the Court again refused to integrate the Bar and on the theory to quote them, that the price and I quote is the 46 decision, the phrase of integration that is supervision or policing by the Court by the activities of lawyers and it would be much greater than the Court or any lawyer ought to be willing to pay. That was the logic of the 46 decision. In my judgment, I think the Court misconceived its role because actually, the fact that you have a Laissez-Faire system doesn't mean that you necessarily have -- have freedom. I think the Court has an obligation and they seem to recognize that to prevent things from happening. In 1956, the Court ordered the integration of the Bar on the theory that they are -- that the lawyers are entitled to the supervision and control of the Court. This Court here sitting here today admitted a group of lawyers to the Bar of the United States Supreme Court, you did this on the assumption that the States are assuming their responsibilities to supervise these lawyers. They see to it the lawyers are following the -- the ethics of the profession by carrying out their duties. I think that the record in this case in the case that there have been no violations of any of the freedoms of the appellant is, and there has been no violation of his freedom of speech or his freedom of association. The appellant as my colleague, Mr. Sinykin pointed out the appellant when he became a lawyer, he joined the Bar of the Court. And the integrated bar is merely a mechanism for the Court to supervise its own Bar. And it's up to the State to determine which method of supervision, granting they have the authority to supervise it and it's reasonable as to which method they -- they should use.
Earl Warren: (Inaudible)
John W. Reynolds: The -- the State I believe that -- yes. I think the same thing could be said. In other words, the -- the Court is still having integrated bar could have very easily said we will set up a commission and the commission will police the activities.
Earl Warren: That's -- that's a different thing. That's a different thing to set up a commission to regulate. What I mean is, could they -- with any of the added professions do exactly as they did here, say that anyone in order to -- to be -- to practice that profession in the State must belong to an organization of -- of that profession?
John W. Reynolds: It is my opinion that this could only be done provided that there is a State agency that represents the whole State or society at large such as the Court or some other agency appointed by the governor to supervise the -- say the integrated medical profession.
Earl Warren: Well, supervision in itself relieved any disabilities because of constitutional defects. It could be supervision of --
John W. Reynolds: Well, I think that the problem that Justice Black is referring to is the unlawful delegation of authority, in other words, if you don't have a State agency, if you -- I don't believe you can delegate governmental authorities to a completely private agency.
Earl Warren: Yes.
John W. Reynolds: And just -- and say that all the men, all doctors have to run the associate -- medical association without any control by the State itself.
Earl Warren: Well, I understood your associate to say that within the limits of this charter so-called that the -- that the Supreme Court gave to the legal profession that they had autonomy and that they have absolute independence to act as they see fit and that is to those manners the Court -- the Court did not supervise that.
John W. Reynolds: That's a -- that's substantially --
Earl Warren: And that those are the things that are complained of. Those -- those so-called political activities are the things that are being complained of. Now, my question is, could they do the same thing with every other profession that the State regulates them and I think most States do regulate or --
John W. Reynolds: I don't think it presents a constitutional problem. The question is wise policy but I think their association is different that you're dealing with officers of the Court to start out with.
Earl Warren: They're not officers of the -- they're officers of the Court when it comes to employing a -- a lobbyist that the legislature to -- to represent views of the majority against the minority? That that isn't practiced at all, is it for regulating their activities?
John W. Reynolds: Well, I think it's a -- it's done for the purpose of improving the administration of justice.
Earl Warren: Yes, yes. I don't doubt that at all. But what I'm trying to find out General, is it -- if there's any distinction, legal -- constitutional distinction between such activities of the State Bar and such activities of any other profession or business or employment?
John W. Reynolds: I would -- I don't think so. In other words, I think if you took the medical society and have an interfering medical society and they want to express their views on health problem, there's no reason why they couldn't express their views. At the same time, we're going to keep in mind they were not the same as the minority in that association could not express its views too.
Earl Warren: Yes.
John W. Reynolds: There was no one that was being silenced by the integrated bar or by this method of regulation.
Earl Warren: Yes.
Hugo L. Black: They're not being silenced. That complaint is at least in one respect that a part of their money taken out of their pocket against their will and put in to a collective fund, part of which is used for the propagation of political ideas that they are against.
John W. Reynolds: Well, that's a hypothetical question. It is in this case --
Hugo L. Black: Well, that's not a hypothetical question. That's what I understand to be done.
John W. Reynolds: He hasn't named what he is against though on the record.
Hugo L. Black: What is that?
John W. Reynolds: On the record of this case, he hasn't complained of any -- of any -- he hasn't named any Act that he's against.
Hugo L. Black: Well, it -- it wasn't that agreed to between you that there were?
John W. Reynolds: No, no. There has been a great -- on the record in this case --
Hugo L. Black: Are you -- are you then depending on the basis of the -- not that you could do that but does the record doesn't show that you --
John W. Reynolds: Well, I want to point that out but I want to answer your question.
Hugo L. Black: Well is that what you're depending on that if this record doesn't show that you have done that?
John W. Reynolds: Well, I want to point it out. But I also wish to answer the question.
Hugo L. Black: Yes, but --
John W. Reynolds: In the sense --
Hugo L. Black: -- would you raise that question because that raises a different question to what I thought you would raise?
John W. Reynolds: Well, in the record of this case, the complainant, the petitioner has never complained of a single Act. He's never named the Act of the State Bar. He has never availed himself of his remedies, Your Honor, to go to the Supreme Court of Wisconsin and say, Your Honors, the Bar is violating the law of the State by its activities.
Hugo L. Black: Well, has he claimed that it's violating the law of the State?
John W. Reynolds: No. Or that is the --
Hugo L. Black: I understood him to say that it was violating the law of the Constitution.
John W. Reynolds: Well, the -- the Constitution in Wisconsin is substantially the same as the Constitution of United States.
Hugo L. Black: Yes.
John W. Reynolds: But as to the question of using the fees which are licensed fees in the same category, this I believe goes on everyday. We have a judicial counsel in Madison, Wisconsin and they make recommendations to legislature. Our conservation department -- we -- we collect money from every -- fees from every county in Wisconsin, there were 500,000 of them and we take those fees the conservation department does --
Hugo L. Black: That's the Government, isn't it?
John W. Reynolds: That's the Government.
Hugo L. Black: That's right. Well, it --
John W. Reynolds: But this Your Honor is the Government too. The State Bar is a State agency. That's why I'm here as their -- as the Attorney General defending them.
Hugo L. Black: This is the Government which as through your judges has set up a system under which a man to get the right to practice law has to belong to the Bar association. And he's complaining not that he has to be a lawyer, it maybe that they are raising here the question they can't do that at all, but they're certainly raising the distinct question that you cannot require them to belong to association and pay their dues and then use them to propagate ideas that they're against.
John W. Reynolds: Well, if he belongs to the association before it's integrated.
Hugo L. Black: Well, that's quite a different thing. I -- I presume that nobody has ever raised any question, whether the associate people who belong to a voluntary association somehow I think we have a case on that several years ago. Some others (Inaudible) and some are not, that a voluntary association could spend its own money is it saw fit and they couldn't bar that -- that's a different thing.
John W. Reynolds: But this here is --
Hugo L. Black: But when you force any one man to -- to contribute money for something he is against is where -- what I understand is one of the questions they raise here.
John W. Reynolds: But Your Honor, to be in the real estate business in Wisconsin, you have to license for the real estate board. The Board itself uses those fees to present its points of view to the legislature before --
Hugo L. Black: Well maybe -- maybe the Board if you have this same setup where you compel the people to pay dues and pay something into it in order to spend it for propaganda purposes might have the same question they have here. I don't know.
John W. Reynolds: But I think it's the -- it's the normal way of operating or regulating trades in our society.
Hugo L. Black: Well, it --
Earl Warren: But how was the Board created, your real estate board?
John W. Reynolds: By act of the legislature.
Earl Warren: Yes, and who -- who fills the position?
John W. Reynolds: They're appointed by the governor.
Earl Warren: By the governor.
John W. Reynolds: The realtors have the real --
Earl Warren: Strictly -- strictly a real estate --
John W. Reynolds: It's a governmental agency but our position is that the State Bar of Wisconsin is just as much a governmental agency. Is that an example --
Hugo L. Black: Could they get -- do they get a salary these real estate members? Are they officials of the State?
John W. Reynolds: Yes.
Hugo L. Black: Is every lawyer an official of the State under your law?
John W. Reynolds: No, the officer of the Court. He has, of course, certain powers that were given by the Court. Thank you very much.